Dissenting Opinion.
Fenner, J.
Section 986 R. S. provides: i:Xo person shall be prosecuted for any offense, wilful murder, etc., excepted, unless tho indictment or presentment for t.ho same bo found or exhibited within ono year.noxt after tho offense shall have been made known to a public officer having the power to direct the investigation or prosecution.” ,-J.t.is obvious that the public officer” referred to is ono whose official duty it is to inaugurate criminal proceedings for offenses of which lie.has cognizance, and who represents the State in such proceedings. It is the negligence of the State, through her officers authorized and required to represent her.in such matters, which forms the basis of prescription.
In a certain sense, every public officer, in common with every citizen, has the power to inaugurate criminal prosecutions for any offense, by making affidavit before the proper authority; but their neglect to do so would operate -no basis for prescription, except iu tho case of public officers, to whom tho-Stato-had confided tho light and duty to act as. her agent in such matters, and whoso neglect would bo tho State’s neglect.
Such, I think, to be the clear meaning of the statute.
The Auditor of Public Accounts is a constitutional officer, whose duties appertain to the fiscal department of the government, and who has no connection whatever with the administration of criminal justice, except where duties iu connection therewith are imposed by special statute, as for instance, by Sec. 92 of the Revised Statutes, Act No. 42 of 1871.
The claim of defendant that such duties are imposed on the Auditor by Sec. 176 of the Revised Statutes,T think, has.no foundation. That *1088section, in fen paragraphs, defiues the various duties of the office, all of which, as therein set forth, relate to the fiscal affairs of the State ; and the seventh paragraph makes it his duty : “ To'direet prosecutions in the name of the State for all official delinquencies in relation to the assessment, collection and payment of the revenue against all persons who, by any means, become possessed of public money or property, and fail to pay or deliver the same, and against all debtors of the State.”
If, instead of the words “ direct prosecutions,” the words “ direct suits” had been used, no one would have supposed, for an instant, that anything was intended except civil suits.
But the word “ prosecution ” by no means necessarily refers to criminal proceedings.
It is equally applicable to civil actions.
Mr. Abbott gives the following definition :
“ Pi osecute : To carry forward, wage or maintain a judicial proceeding.
“ Prosecution : The act of conducting or waging a proceeding in court.”
We commonly speak of prosecuting a civil, as well as a criminal, action.
The use of the word, therefore, leaves ns at entire liberty to determine iu what sense the Legislature used it.
When we find that the prosecutions directed are to be “ against all persons who by any means become possessed of public money or property and fail to pay or decline to deliver the same, and against all debtors of the State,” the inference seems irresistible that civil suits for the recovery of the money or property or of debts due the State aro alone contemplated, since it is evident that debtors of the State and even persons who come into possession of mouey or property belonging to her, are not necessarily criminal, and the sapie may be said of delinquent revenue officials,, who may or may not bo criminals, and whose prosecution for criminal delinquencies is provided for in the levenue laws of the State.
This view is strengthened by the use of the words “in the name of the State,” which would be the sheerest superfluity, if crimiual proceedings were referred to, because these are, always and necessarily, carried on in the name of the State ; whereas, in order to bring a civil suit in the name of the State, the Auditor required special authorization to that effect.
Considering, further, that the representation of the State in criminal *1089proceedings is confided to special officers established for that purpose by the Constitution and laws, and that such duties are utterly foreign to the functions of the Auditor of Public Accounts, T think the Auditor does not belong to the class of public officers referred to in section 986 R. S.? and must, therefore, dissent from the opinion and decree of the court.